EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Marina Miller (attorney for applicant) on April 5, 2022.
The application has been amended as follows: 

In Claim 27, line 3, change “further optionally” to --- optionally further comprising ---.
In Claim 32, line 3, change “further optionally” to --- optionally further comprising ---.
In Claim 37, line 3, change “on the skin of a nose,” to --- of the skin on a nose, ---.
In Claim 38, line 2, delete “the” in front of “time”.
In Claim 43, lines 1-2, replace “A method for cleansing skin comprising: performing the method according to claim 27; and” with --- The method for removing keratotic plugs according to claim 27, further comprising: ---.
In Claim 44, line 4, change “further optionally” to --- optionally further comprising ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: (i) In view of the statement of common ownership, previous 103 rejection over ABE et al (US 2021/0101029 A1) is hereby withdrawn.  Furthermore, upon the Examiner’s request, applicant also filed a statement of common ownership with respect to ABE et al (US 2020/0155434 A1), ABE et al (US 2020/0155433 A1) and ABE et al (US 2020/0121577 A1) so as to pre-empt 103 rejections over these references.  (ii) In view of the terminal disclaimer filed by applicant, previous double patenting rejection over claims of copending Application No. 16/604,077 is hereby withdrawn.  (iii) In view of the amendment, previous double patenting rejection over claims of copending Application No. 16/604,034 and previous double patenting rejection over claims of copending Application No. 16/603,953 are hereby withdrawn.  Claims of the copending Application No. 16/604,034 and 16/603,953 do not teach applying instant composition to skin having keratotic plugs as instantly required in claims 27, 32 and 44.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 6, 2022